Name: Commission Regulation (EEC) No 3466/85 of 9 December 1985 re-establishing the levying of the customs duties applicable to methenamine (INN) (hexamethylenetetramine) falling within subheading 29.26 B II a), originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12. 85 Official Journal of the European Communities No L 332/31 COMMISSION REGULATION (EEC) No 3466/85 of 9 December 1985 re-establishing the levying of the customs duties applicable to methenamine (INN) (hexamethylenetetramine) falling within subheading 29.26 B II a), origina ­ ting in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply Community, originating in Romania, reached the reference base in question after being charged there ­ against ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference causes economic difficulties in the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against Romania, HAS ADOPTED THIS REGULATION : Article 1 As from 13 December 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84, shall be re-established on imports into the Community of the following products, originating in Romania : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff prefe ­ rences for 1985 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Article 1 of that Regulation , duties on the products listed in Annex II, originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 12 ; Whereas, as provided for in Article 1 2, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 165 % of the highest maximum amount valid for 1980 ; Whereas, in the case of methenamine (INN) (hexamethy ­ lenetetramine), falling within subheading 29.26 B II a), the reference base is fixed at 98 700 ECU ; whereas, on 6 December 1985, imports of these products into the CCT heading No Description 29.26 B II a) (NIMEXE code 29.26-35) Methenamine (INN) (hexamethylenetetramine) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 338 , 27 . 12 . 1984, p. 1 .